              Case 20-10343-LSS         Doc 4922     Filed 05/24/21    Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                               Chapter 11

BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
DELAWARE BSA, LLC
                                                     (Jointly Administered)
                         Debtors

                                      NOTICE OF SERVICE

         I hereby certify that on May 24, 2021, a true and accurate copy of (1) Century Indemnity

Company’s Responses to the Coalition of Abuse Scouts for Justice, the Official Committee of

Tort Claimants to Boy Scouts of America and the Future Claims Representative’s First Set of

Requests for Admission and (2) Century Indemnity Company’s Response to the Coalition of

Abused Scouts for Justice, the Official Committee of Tort Claimants to Boy Scouts of America

and Delaware BSA, LLC and the Future Claims Representatives’ First Requests for the

Production of Documents to Century Indemnity Company were served in the manner indicated

on the parties identified below.


Via Email                                            Via Email
James I. Stang                                       Rachel B. Mersky
Malhar S. Pagay                                      Monzack Mersky and Browder, P.A.
James E. O’Neill                                     1201 North Orange Street Suite 400
John W. Lucas                                        Wilmington, Delaware 19801
Pachulski Stang Ziehl & Jones LLP                    rmersky@monlaw.com
919 North Market Street, 17th Floor
P.O. Box 8705                                        Via Email
Wilmington, DE 19899                                 David J. Molton
jstang@pszjlaw.com                                   Eric R. Goodman
mpagay@pszjlaw.com                                   Brown Rudnick LLP
joneill@pszjlaw.com                                  Seven Times Square
jlucas@pszjlaw.com                                   New York, NY 10036
                                                     dmolton@brownrudnick.com
                                                     egoodman@brownrudnick.com




OMM_US:77572191.2
              Case 20-10343-LSS        Doc 4922     Filed 05/24/21    Page 2 of 3




Via Email                                           Via Email
Sunni P. Beville                                    Robert S. Brady
Tristan G. Axelrod                                  Edwin J. Harron
Brown Rudnick LLP                                   Sharon M. Zieg
One Financial Center                                Young Conaway Stargatt & Taylor, LLP
Boston, MA 02111                                    Rodney Square
sbeville@brownrudnick.com                           1000 North King Street
taxelrod@brownrudnick.com                           Wilmington, Delaware 19801
                                                    rbrady@ycst.com
Via Email                                           eharron@ycst.com
Lawrence S. Robbins                                 szieg@ycst.com
Ariel N. Lavinbuk
William J. Trunk
Joshua S. Bolian
Robbins, Russell, Englert, Orseck, &
Untereiner LLP
2000 K Street NW, 4th Floor
Washington, DC 20006
lrobbins@robbinsrussell.com
alavinbuk@robbinsrussell.com
wtrunk@robbinsrussell.com
jbolian@robbinsrussell.com

        I hereby certify that on May 24, 2021, a true and accurate copy of (1) Century Indemnity

Company’s Responses to the Official Committee of Tort Claimants to Boy Scouts of America

and Delaware BSA, LLC’s First Set of Interrogatories was served in the manner indicated on the

parties identified below.

Via Email
James I. Stang
Malhar S. Pagay
James E. O’Neill
John W. Lucas
Pachulski Stang Ziehl & Jones LLP
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899
jstang@pszjlaw.com
mpagay@pszjlaw.com
joneill@pszjlaw.com
jlucas@pszjlaw.com




OMM_US:77572191.2
              Case 20-10343-LSS   Doc 4922   Filed 05/24/21   Page 3 of 3




Dated: May 24, 2021                      Respectfully Submitted,


                                         By: Stamatios Stamoulis_________
                                             Stamatios Stamoulis (#4606)

                                         STAMOULIS & WEINBLATT LLC
                                         800 N. West Street
                                         Third Floor
                                         Wilmington, Delaware 19801
                                         Telephone: 302 999 1540
                                         Facsimile: 302 762 1688

                                         O’MELVENY & MYERS LLP
                                         Tancred Schiavoni (pro hac vice)
                                         Janine Panchok-Berry (pro hac vice)
                                         Times Square Tower
                                         7 Times Square
                                         New York, New York 10036-6537
                                         Telephone: 212 326 2000
                                         Facsimile: 212 326 2061

                                         Counsel for Century Indemnity Company, as
                                         successor to CCI Insurance Company, as
                                         successor to Insurance Company of North
                                         America and Indemnity Insurance Company of
                                         North America, Ace Insurance Group
                                         Westchester Fire Insurance Company and
                                         Westchester Surplus Lines Insurance Company




OMM_US:77572191.2
